                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION



DAVID TARTARIAN,
              Plaintiff,
                                                     18-CV-12545

     vs.

PROGRESSIVE BUSINESS FUNDING,            HONORABLE TERRENCE G. BERG
et al.,

                 Defendant.



                          ORDER DISMISSING CASE

     Pursuant to the Notice of Voluntary Dismissal by Plaintiffs, this case is

DISMISSED without prejudice.

     IT IS SO ORDERED.



                                   BY THE COURT:

                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   UNITED STATES DISTRICT JUDGE
Dated: March 28, 2019
